UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 13-2314


BONITA REDD,

                Plaintiff - Appellant,

          v.

MCDOWELL COUNTY BOARD OF EDUCATION; WEST VIRGINIA DEPARTMENT
OF EDUCATION,

                Defendants - Appellees.



Appeal from the United States District Court for the Southern
District of West Virginia, at Bluefield. David A. Faber, Senior
District Judge. (1:13-cv-02015)


Submitted:   March 18, 2014                 Decided:   March 24, 2014


Before FLOYD and THACKER, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Bonita Redd, Appellant Pro Se.    Kevin John Robinson, Chip E.
Williams, PULLIN, FOWLER, FLANAGAN, BROWN & POE, PLLC, Beckley,
West Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Bonita     Redd   appeals        the   district     court’s     order

dismissing this action in part pursuant to Fed. R. Crim. P.

12(b)(6) for failure to state a claim and remanding four state

law claims to the state court.              We have reviewed the record and

find   no   reversible    error.     Accordingly,        we   affirm   for    the

reasons stated by the district court.               Redd v. McDowell Cnty.

Bd. of Educ., No. 1:13-cv-02015 (S.D. W. Va. Sept. 30, 2013).

We   dispense   with   oral   argument       because    the   facts   and   legal

contentions     are   adequately   presented       in   the   materials     before

this court and argument would not aid the decisional process.



                                                                       AFFIRMED




                                        2